Citation Nr: 1704318	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a heart disability as secondary to a service-connected left knee disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to a service-connected left knee disability.

3. Entitlement to service connection for a disability manifested by left hip pain as secondary to a service-connected left knee disability.

4. Entitlement to service connection for a disability manifested by right leg/knee pain as secondary to a service-connected left knee disability.

5. Entitlement to service connection for a low back disability as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to April 1992.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Pittsburgh, Pennsylvania RO otherwise has jurisdiction of this matter.

The Veteran testified before the Board at a September 2010 hearing conducted at the RO in Pittsburgh, Pennsylvania.  A transcript of the hearing is of record.

This case was previously before the Board in December 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The issues of service connection for a psychiatric disorder, low back disability, and disabilities manifested by left hip and right leg/knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

A heart disability is not caused or chronically worsened beyond normal progression by a service-connected disability.


CONCLUSION OF LAW

A heart disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied as to the issue decided herein.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purpose of determining service connection as to this issue, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in December 2012 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claimed service connection for a heart disorder as secondary to his service-connected left knee disability.  He essentially asserts that his currently diagnosed supraventricular arrhythmia (irregular heartbeat) is due to an altered gait and sedentary lifestyle caused by his left knee disability. 

Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his heart disorder as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was provided a VA examination in October 2007, during which the examiner noted the Veteran's reported history of chest pain relieved by nitroglycerin.  He also reported having experienced a syncopal episode associated with tachycardia (rapid heartbeat) and, according to the Veteran, was placed on medication for postural tachycardia.  Noting the Veteran was then unable to walk due to a left kneecap operation performed in 1994, the examiner determined that, to the extent the Veteran did suffer from tachycardia or any other symptoms as reported, such symptomatology is not related to his left knee injury and subsequent operation.

Following the Board's remand, a second VA examination was performed in October 2014.  Again, relying on the Veteran's reported history, the VA examiner noted the Veteran was diagnosed with supraventricular arrhythmia after a syncope episode, but is currently on no medication and has had no recurrent episodes to date.  Ultimately, the VA examiner opined that a patellectomy is not a known or recognized cause of or aggravating factor for heart problems. 

The Veteran has not provided a competent medical opinion in support of his claim for service connection on a secondary basis.  The Board acknowledges that the Veteran himself claims that he suffers from a heart disorder that is proximately due to or has been aggravated by his service-connected left knee disability.  However, while the he is competent to report (1) symptoms observable to a layperson, e.g., chest pain or a rapid heartbeat; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected left knee disability was the proximate cause of or aggravated his heart disorder.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for a heart disorder must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a heart disorder is denied.

REMAND

Unfortunately, the remaining claims on appeal must be remanded to ensure adequate medical opinions are obtained.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, with respect to the Veteran's claim for depression, the Board notes that the October 2014 VA examiner opined that there is no direct or proximal physiological etiological link between a patellectomy and depression.  However, the examiner does not address the Veteran's primary contention, that the pain and restricted activity caused by his service-connected left knee disability caused or aggravated his diagnosed depression, nor does it address the private medical evidence which suggests such a link.  See, e.g., September 2006, June 2007 private medical statements.

Likewise, with respect to the claimed orthopedic disabilities, the VA examiner did not address the Veteran's contentions that his service-connected left knee disability resulted in a fall and causes an altered gait which, in turn, caused or aggravated his claimed low back, left hip and/or right leg/knee disabilities.  The Board notes that private medical evidence also suggests such a relationship is possible and, thus, must be addressed by the VA examiner.  Finally, in discussing the Veteran's left hip and right leg/knee pain, the October 2014 VA examiner does not discuss previously diagnosed left peroneal nerve neuropathy and right L5 radiculopathy.  For these reasons, addendum opinions are required.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the October 2014 VA psychiatric examination or, if unavailable, another appropriate VA examiner for an addendum opinion regarding the Veteran's claimed psychiatric disorder.  If the VA examiner determines and additional in-person examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and clinical examination of the Veteran if performed, the examiner is to address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's acquired psychiatric disorder, to include but not limited to depression, is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected left knee disability?  

In offering this opinion, the examiner must specifically address the Veteran's contentions that the pain and limitation of activity caused by his service-connected disability caused or aggravates his depression.

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record, specifically the positive private opinions, and medical principles which led to the conclusions reached.  

2. Return the claims file to the VA examiner that conducted the October 2014 VA joints examination or, if unavailable, another appropriate VA examiner for an addendum opinion regarding the Veteran's claimed orthopedic disabilities.  If the VA examiner determines and additional in-person examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and clinical examination of the Veteran if performed, the examiner is to address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left hip, right leg/knee, and/or low back disabilities, to include but not limited to left peroneal nerve neuropathy, right L5 radiculopathy, and degenerative joint disease of the lumbar spine, is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected left knee disability?  

In offering this opinion, the examiner must specifically address the Veteran's contentions that his left knee disability results in an altered gait as well as a fall, which caused or aggravated his claimed left hip, right knee, and low back disabilities.

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record, specifically the positive private opinions, and medical principles which led to the conclusions reached.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


